Van Kirk, J. (concurring):
This is a case having special importance because the public is deeply concerned. It is said a full half of the families in this State ride in automobiles. They are dangerous vehicles to the occupants and to those people or vehicles which come in contact with them. Their speed power is a great temptation to hurry, with expectation that the automobile can beat the train or trolley or another vehicle, as well as to impatience at any delay. Their speed and weight give powerful momentum and their weight obstructive inertia. So much so that one may wreck a train. In this respect the automobile is hardly less effective than the trolley ear. The traveling public, whether on steel rails or on ordinary highways, is put in jeopardy by the use of automobiles. Rules have been made which require the trolley car to stop and its motorman to go forward and look before passing over a steam road crossing. Such a rule has not been made applicable to automobiles, but a rule applicable to them has been made recently by statute. (Railroad Law, § 53a, as added by Laws of 1919, chap. 438, effective May 5,1919.) By this section the Legislature intended to add something to the care and cautoin formerly required of the driver of an automobile approaching a railroad grade crossing, where the warning sign 300 feet from the crossing has been placed. It has not applied in words the above rule fixed for trolley cars. Had it intended to it is naturally inferred that it would have done so. The rule that it has applied is this: *432“ It shall be the duty of the driver of any vehicle using such street or highway and crossing to reduce speed to a safe limit upon passing such sign and to proceed cautiously and carefully with the vehicle -under complete control.” What is a safe limit ? This must depend upon the circumstances. The purpose of the limit is to avoid the danger. The danger is from a fast approaching train, unseen and unknown. If the land be level, and free from obstruction to the view for a long distance, as one approaches the crossing, any moderate speed is a safe limit. Hearing is an unsafe protection; the best sense protection in the light is sight. The safe limit to speed in approaching a crossing is that speed at which the driver of an automobile, as he arrives at a point where he can see an on-coming train, when it is near enough to render crossing ahead of it dangerous, can stop his car if necessary before he reaches the track. It is futile to look when one cannot see. If he cannot" see without stopping he must stop. Looking is worth while only when one can see. The statute of 1919 means something. I think the court should instruct what is meant by a “ safe limit ” of speed and “ with the vehicle under complete control.”
Applying this rule to this case I think the verdict should not stand. Had the plaintiff stopped and looked up this track, he would, so far as this record discloses the fact, have avoided the injury. There was error it seems to me in the charge of the court and insufficient evidence to sustain this verdict. I would disapprove of the finding that the deceased was not guilty of contributing to his injury.
H. T. Kellogg, J., concurs.